Case 5:21-cr-20399-JEL-DRG ECF No. 1, PageID.1 Filed 06/03/21 Page 1 of 5




                                                   Case: 2:21-mj-30273
                                                   Judge: Unassigned,
                                                   Filed: 06-03-2021 At 04:06 PM
                                                   USA v. ANTHONY WEAVER (CMP)
                                                   (MLW)
  Case 5:21-cr-20399-JEL-DRG ECF No. 1, PageID.2 Filed 06/03/21 Page 2 of 5




             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Angela Bunch, being duly sworn, depose and state the following:
                              I. INTRODUCTION

      1.     I am a member of the Detroit Police Department and have been for

twenty-three years. Since 2013, I have been assigned to the Firearms Investigative

Team with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). I

became a Task Force Officer with the ATF in May of 2014. I have a Bachelors of

Applied Science. I have been involved in numerous investigations related to

violations of federal firearm and narcotic laws.

      2.     The information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all the information known to law

enforcement related to this investigation.

      3.     I am currently investigating Anthony WEAVER, Jr., date of birth

xx/xx/1985, for being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1).

      4.     I reviewed a computer printout of WEAVER’s criminal history

(“CCH”). WEAVER has the following convictions:

             a.    2004 – felony, financial transaction device – stealing / retaining,

                   6th Circuit Court, Oakland County;
  Case 5:21-cr-20399-JEL-DRG ECF No. 1, PageID.3 Filed 06/03/21 Page 3 of 5




                b. 2004 – felony, weapons – carrying concealed; felony, police

                   officer – assaulting / resisting / obstructing, 6th Circuit Court,

                   Oakland County;

                c. 2012 – felony, weapons – carrying concealed, 3rd Circuit Court,

                   Wayne County; and

                d. 2017 – felony, felon in possession of a firearm, United States

                   District Court, Eastern District of Michigan.



                    II. SUMMARY OF INVESTIGATION

      5.     On May 5, 2021, at approximately 6:00 p.m., Detroit police officers

were on routine patrol in the 5th precinct. They observed an occupied blue Charger

parked on Drexel St. The Charger had illegal front window tint, no license plate, and

the driver’s door was open, interfering with traffic. Officers exited their scout car

and approached the vehicle. A female was at the passenger door, removing her

belongings from the passenger seat. The sitting driver, WEAVER, produced his

driver’s license, and stated his proof of insurance was on his phone. The officer

asked WEAVER if the clear plastic cup in his vehicle contained alcohol (open

intoxicants), and he stated yes. WEAVER was unable to provide registration for the

vehicle, and was acting very nervous (shaking).



                                             -2-
  Case 5:21-cr-20399-JEL-DRG ECF No. 1, PageID.4 Filed 06/03/21 Page 4 of 5




      6.     At this time, the officer asked WEAVER to exit the vehicle. WEAVER

stood up, and immediately turned his right hip away from the officer. The officer

placed him in handcuffs before continuing her investigation. During a pat-down,

she recovered a loaded firearm with an extended magazine from WEAVER’s

waistband.

      7.     The officers attempted to place WEAVER in the back of their scout car,

to further investigate the vehicle (no plate), and whether or not he possessed a CPL

(concealed pistol license). WEAVER actively resisted until the officers were able

to verbally deescalate the situation.

      8.     Assisting units arrived, and WEAVER was conveyed to the Detroit

Detention Center for processing.

      9.     The recovered firearm is a Glock, model 22 gen 4, .40 caliber

semiautomatic handgun loaded with 17 rounds in an extended magazine.

      10.    I contacted ATF Special Agent Nathan Triezenberg, an expert in the

Interstate Nexus of firearms. Agent Triezenberg stated that the firearm, based on the

description provided, without physically examining it, was manufactured outside the

State of Michigan and therefore traveled in and affected interstate commerce.

      11.    Probable cause exists that WEAVER is aware that he was a convicted

felon at the time he possessed the firearm. WEAVER has entered guilty pleas to

prior felony offenses. He would have been informed by the court of the maximum
                                            -3-
  Case 5:21-cr-20399-JEL-DRG ECF No. 1, PageID.5 Filed 06/03/21 Page 5 of 5




possible penalty before the court accepted his guilty plea. Therefore, probable cause

exists that WEAVER knew, at the time he possessed the firearm, he had previously

been convicted of a crime punishable by imprisonment for a term exceeding one

year.

                             II.     CONCLUSION
        12.   Probable cause exists that Anthony WEAVER, a convicted felon, did

knowingly and intentionally possess a firearm, which traveled in and affected

interstate commerce, in violation of Title 18 U.S.C. § 922(g)(1).




                                   Task Force Officer Angela R. Bunch
                                   Bureau of Alcohol, Tobacco, Firearms and
                                       Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.

__________________________________________
HON. ANTHONY P. PATTI June 3, 2021
UNITED STATES MAGISTRATE JUDGE




                                             -4-
